Citation Nr: 1446664	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 20, 2014.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating.  

The Board remanded this matter in January 2014 for additional development of the record.  All indicated development has been completed and the matter is ready to be decided on the merits.  

By rating decision dated in July 2014, the RO assigned a 100 percent rating for PTSD, effective February 20, 2014.  As 100 percent is the maximum benefit, the only remaining issue is whether the Veteran is entitled to a rating in excess of 30 percent prior to February 20, 2014.  

The appeal was processed using the Veterans Benefit Management System (VBMS).  In addition, the December 2013 Informal Hearing Presentation is located in the Virtual VA electronic claims file.  


FINDING OF FACT

The symptoms of the Veteran's PTSD have more nearly approximated total occupational and social impairment due to symptoms such as grossly inappropriate behavior, intermittent inability to perform activities of daily living, and disorientation to time or place.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  As the Board is, however, granting in full the only claim being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a uniform rating is warranted for the entire period on appeal, and as such, a staged rating is not in order.

At issue is whether a rating in excess of 30 percent is warranted for PTSD prior to February 20, 2014, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the Veteran is in receipt of a 100 percent rating beginning on that date, which is the date of the most recent VA examination.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor in evaluating PTSD is the Global Assessment of Functioning (GAF) scale.  The scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

As an initial matter, the Board finds that the Veteran's symptoms have not substantially changed from the time the Veteran filed the claim to the February 20, 2014 VA examination, and that his symptoms did not become worse on the date of that examination.  Instead, the Board finds that the VA examination report reflects and substantiates the Veteran's lay statements that his symptoms were more severe than those recorded in the prior examination.  This case was remanded by the BVA for a reason.  (See the reason for the Remand).  As such, the Board finds that a 100 percent rating is warranted prior to February 20, 2014 as the Veteran's PTSD symptoms caused total occupational and social impairment prior to that date.  

Specifically, in a September 2010 statement, the Veteran endorsed having grossly inappropriate behavior, to include fits of rage.  He stated that he chocked his girlfriend when he was dreaming of war one night and that he would get angry, violent, and explode for no reason, particularly when he was drinking.  The Veteran explained that he could not work because he would argue with everyone and want to hurt them.  He also indicated that he was unable to take care of himself or get along with people.  As to disorientation and memory loss, the Veteran indicated that he would lose sense of time and sometimes would get lost when he was driving and he would end up driving in circles until he ran out of gas, because he would forget to buy gas for the car. 

On VA examination in November 2010, the Veteran reported that he socialized with very few people and his only friends were at the bars he went to.  He also indicated that he divorced his last wife after one year of marriage and that he had lived alone for 26 years.  

At the February 2014 VA examination, the Veteran stated that, for at least the last two years, he had been living in his sister's basement and that even though he was supposed to pay rent, he generally did not because he did not work.  He explained that he had not worked a regular job in at least the last 15 years and within the last year he was not working because he felt more tired.  The examiner noted that the Veteran's symptoms had increased and that he was totally socially and occupationally impaired.  The examiner rendered a GAF score of 40.  

The Board also notes that the Veteran's VA treatment records show that his GAF scores ranged from 45 to 50.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

These symptoms suggest that the Veteran was unable to work, unable to maintain social relationships, and that he was in a persistent danger of hurting others, that he had an intermittent inability to perform the activities of daily living, that he sometimes was disorientated regarding time or place, and that he experienced memory loss.  In sum, he had total occupational and social impairment.  

The Board is aware that the Veteran did not present with all of the symptoms listed in the 100 percent rating criteria; however, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Given these symptoms and their impairment of the Veteran's occupational and social abilities, the Board finds that the evidence reflects that Veteran's PTSD more nearly approximated total occupational and social impairment prior to February 20, 2014.  As such, entitlement to a 100 percent rating for PTSD prior to February 20, 2014, is warranted.  38 U.S.C.A. § 5107(b) 38 C.F.R. §§ 4.3, 4.7. 

In regard to whether referral for a TDIU rating is warranted, although it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot, see Bradley v. Peake, 22 Vet. App. 280 (2008), given that the TDIU in this case was raised only in the context of the PTSD claim (and not by the Veteran in the form of an allegation that all of his service-connected disabilities have rendered him unemployable), the Board finds that the assignment of a total schedular evaluation for the PTSD does render the TDIU claim moot.


ORDER

Entitlement to a rating of 100 percent for PTSD prior to February 20, 2014, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


